Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Allowable Subject Matter
Claims 28-30 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21-24, 26-27, 33-35 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Skaja et al. (PG Pub. 2005/0126038) .
Regarding claims 19, 22, 24, 26-27, 34,
Regarding claim 21, the first material layer comprises one or more three-dimensional features at least partially formed along the plurality of molded cupped portions that comprises one or more of embossing, debossing or texture features. 
Regarding claim 23, the first material layer comprises thermoplastic material including thermoplastic polyurethane. 
Regarding claim 24, the second material layer comprises a breathable material [0060]. 
Regarding claim 33, Skaja et al. teach three-dimensional features molded into the first material layer. Further, it would have been obvious to one of ordinary skill in art at the time of the invention to include three-dimensional features molded into the first material layer in order to affect cushioning properties.
Regarding claim 35, at least one of the first material layer or the second material layer comprises edges that extend outwardly beyond the bonded perimeter of each of the plurality of molded cupped portions.
Regarding claim 38, Skaja et al. teach thermoplastic polyurethane and EVA as useful in the first and second material layers. IT would have been obvious for one of ordinary skill in the art to arri8ve at the claimed TPU for the first material layer and EVA for the second material layer through routine experimentation and given the limited number of disclosed options.
Regarding claims 39-40, Skaja et al. teach the second material layer is bonded with the second side of the first material layer so as to form a locking layer that maintains the shape of each of the plurality of molded cupped portions. Although Skaja et al. does not disclose the method as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that Skaja et al. meets the requirements of the claimed article, Skaja et al. clearly meet the requirements of present claims article.
Regarding claim 41, the second material layer is bonded with the second side of the first material layer to form the locking layer by the second material layer being directly bonded with the second side of the first material layer. 


Claims 19, 21, 23-24, 26, 31-35 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. PG Pub. 2013/0180023). 
Regarding claims 19, 26, 34, Gross et al. teach an article of footwear comprising a first material layer having a first side and a second side and a second material layer. The second material layer is positioned adjacent the second side. The first material layer comprises a film comprising a plurality of molded cupped portions that extend in a direction of the first side and the second material layer is directly bonded to the second side of the first material layer along at least a perimeter of each of the plurality of molded cupped portions to form a plurality of enclosures [0015-0049].  The plurality of enclosures are free of additional materials. The 
Regarding claims 21 and 33, Gross et al. teach the shape of the domes or cupped shaped portions can be any shape and teach that control of air flow is important. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed three-dimensional features at least partially formed and molded along the plurality of molded cupped portions comprising one more of embossing, debossing or texture features in order to control air flow and arrive at the claimed invention. 
Regarding claims 23-24, the first material layer can be ethylene vinyl acetate. The second material layer is a breathable material. 
Regarding claim 31, Gross et al. teach further a third material layer comprising a heat activated adhesive layer by which the second material layer is bonded with the first material layer at at least the perimeter of each of the plurality of molded cupped portions wherein the heat activated adhesive layer is directly bonded to the second material layer and is directly bonded to the first material layer. 
Regarding claim 32, Gross et al. teach further a fourth material layer comprising a nonwoven material and Gross et al. teach it can be positioned with any layer and is located 
Regarding claim 35, at least one of the first material layer or the second material layer comprises edges that extend outwardly beyond the bonded perimeter of each of the plurality of molded cupped portions. 
Regarding claims 39-40, Skaja et al. teach the second material layer is bonded with the second side of the first material layer so as to form a locking layer that maintains the shape of each of the plurality of molded cupped portions. Although Skaja et al. does not disclose the method as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that Skaja et al. meets the requirements of the claimed article, Skaja et al. clearly meet the requirements of present claims article.
Regarding claim 41, the second material layer is bonded with the second side of the first material layer to form the locking layer by the second material layer being directly bonded with the second side of the first material layer or the second material layer being directly bonded to a 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Shawn Mckinnon/Examiner, Art Unit 1789